Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 12/07/2022 has been entered. Claims 1 and 4-20 remain pending in the Application. Claims 1, and 4-6 have been amended, and claims 2-3 have been canceled by the Applicant. 
		Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional Application 62703147, filed 07/25/2018, and claims priority from Provisional Application 62741825, filed 10/05/2018, and also claims foreign priority to CN 201921001196.0, filed 07/10/2019 (China). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62703147, filed 07/25/2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically the claimed subject matter involving optical module with fixed portion including a circuit component, wherein the circuit 4component has an external electrical connection portion, separate a circuit board, wherein a position-sensing element is disposed on the circuit board, and specific arrangement where the circuit board is disposed on the first side, and the external electrical 14connection portion is disposed on the second side of the optical module, and as detailed in Figs. 33-45 and related descriptions of the instant application is not supported and described in provisional application 62703147. Therefore, the priority benefit applies to Provisional Application 62741825, having priority date of 10/05/2018. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereafter Hu, of record) US 20180031854 A1 in view of Kim US 20200033699 A1. 
In regard to independent claim 1, Hu teaches (see Figs. 1-14) an optical module, having a first side and a second side (i.e. less driving device 1, as 10, 10’ and 20, having first e.g. top side of 12 of 10, 10’ where sensing circuit board is placed along x direction, and second side e.g. left or right side of 12 next to top side of 12 of 10, 10’ along y direction, see Abstract, paragraphs [06-19, 40-44, 52-60, 69-72], as depicted in e.g. Figs. 2-5, 11-14), comprising: 
a movable portion (holder 13 holding/sustaining a lens paragraphs [06, 40-43, 53-60, 69-72]), holding an optical element with 5an optical axis (holder 13 holding/sustaining a lens having optical axis along z-direction movably connected through elastic elements 15, 16 to frame 11, Figs. 2, 5, 11, paragraphs [56-60, 69-72]); 
a fixed portion (e.g. frame 11 with cover 18 and base 12 of module 10’,10,  and/or  base substrate 21, 22 of 10,10’, housing 30, see  Figs. 2, 5, 11, paragraphs [40-43, 52-60, 69-72]), comprising a base and a circuit component, the circuit component is embedded in the base (e.g. base 12 of module 10’,10, and base circuit board/substrate 21(210), 22(220) of 10,10’, see  Figs. 2, 5, 11, paragraphs [40-43, 52-60, 69-72], and circuit of conductive member(s) P embedded in base 12 connected to first wiring 221 embedded in 210 of 21 connected to external power source, paragraphs [59-60, 70-72, 74, 44-49], and note that second wiring 221 is embedded in 220 of 22 and connected to 211), 
wherein the circuit component has an external electrical connection portion (i.e. as any of connecting parts P leading to and at positions E , paragraphs [71-72, 57-60], as depicted in Figs. 5-7, 11-13, connected to wiring layer 211 and parts 210A, 210B of 21, paragraphs [44-49], Figs. 3-4) 
and an internal electrical connection portion (i.e. as connecting parts P portion(s) on top side of 12 connected to conductive terminals 17C of the circuit board 17A, paragraphs [70-71], as depicted in Figs. 11-13), and the movable portion is movably connected to the fixed portion (e.g. as holder 13 is movably connected through elastic elements 15, 16 to frame 11, Figs. 2, 5, 11, paragraphs [56-60, 69-72]);
a driving portion (14) configured to drive the 10movable part to move relative to the fixed part (as electromagnetic driving mechanism 14 with magnet(s) e.g. M1, driving the holder 13 with coil C, relative to 12, 11, paragraphs [52, 56-57, 70]); 
a position sensing portion (sensing assembly 17, paragraphs [69-71]), comprising a position-sensing element  (i.e. sensing chip 17 B of sensing assembly 17 at top side of the base 12, as depicted in Figs. 11-13, paragraphs [69-71]), wherein the position-sensing element is configured to sense a position of the movable portion relative to the fixed portion (i.e. s 17B senses the changing magnetic field due to moving  magnet(s) M2 that is/are on movable holder 13 relative to fixed parts 12, 21, paragraphs [69-70]); and  
a circuit board (i.e. circuit board 17A, paragraphs [69-71], see Figs. 11-13), electrically connected to the position-sensing element (i.e. as 17B is electrically connected to 17A, paragraphs [69-71], see Figs. 11-13), wherein the 12position-sensing element is disposed on the circuit board (i.e. as 17B is disposed on 17A, paragraphs [69-71], see Figs. 11-13);  
13wherein the circuit board is disposed on the first side (i.e. as 17A is disposed on top side of 12 with exposed conductive members P along x direction, as depicted in Figs. 11-13, 2-4, see paragraphs [69-72]), and the external electrical 14connection portion is disposed on the second side portion (i.e. connecting parts P leading to and at positions E are on left and/or right side portions of 12, paragraphs [70-72, 57-60], as depicted in Figs. 5-7, 11,13 and the wiring layers 211 and parts 210A, 210B of 21 on left/right side portions in y direction, see paragraphs [44-45], as depicted in Figs. 3-4), 
wherein the second side is perpendicular to the firs side (i.e. since parts P leading to and at positions E are on second i.e. left and/or right side portions of 12 having square/rectangular shape along y direction, which is perpendicular to the top side of 12 with exposed conductive members P and board 17A that are along x direction,  paragraphs [70-72, 57-60], as depicted in Figs. 11,13,5-7,  and also since wiring layers 211 and parts 210A, 210B of 21 on left/right sides of 210 of 21 of 20 along y direction are perpendicular to top side of 20 or 12 along x direction portions, paragraphs [44-45], Figs. 3-4); 
wherein the external electrical connection portion has a plurality of terminals (i.e. as the connecting parts P and 211, and leading to positions E and 211 connecting parts, paragraphs [71-72, 57-60,44-49], as depicted in Figs. 5-7, 11-13); 
wherein the internal electrical connection portion has a plurality of terminals (i.e. as connecting parts P on top side of 12 with plurality of connecting parts that connect to conductive terminals 17C of the circuit board 17A, paragraphs [70-71], as depicted in Figs. 11-13), and the terminals are arranged along the1amd the  first side and connected to the circuit board  (i.e. as connecting parts P with connecting parts are on top side of 12 along the x-direction and are connected to circuit board 17A that is also disposed on top side of 12, as depicted in Figs. 11-13, paragraphs [69-71]).
But Hu is does not show that the terminals are arranged along a direction that is perpendicular to the first side (since e.g. connecting parts E or 211 at left or right side of 12, 21 are not quite perpendicular to first (top) side of 12 with exposed conductive members P and where 17A is disposed in x direction, as depicted in Figs. 11-13, paragraphs [69-72]). 
However, Kim teaches in the same field of invention of a Camera module (see Figs. 1-6, Title, Abstract, 100 having lens unit 200, AF 300 and OIS 400 assemblies, paragraphs [01, 09-17, 26-35, 44-52, 55, 76-77]) and further teaches that the terminals of external electrical connection portion are arranged along a direction that is perpendicular to the first side (i.e. as connection member 470 has terminals on side of 100,400 that is perpendicular to first side which has circuit board FPCB 360 having AF sensing unit and coil 334, see paragraphs [52, 55, 76-77], as depicted in Figs. 2-4, 6, providing electrical connection to both AF assembly 300 and OIS assembly and electrical connection to each other through connection members so arranged, and advantageously simplifying the structure and manufacturing process, see e.g. paragraphs [76-77]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the external electrical connection of Hu with  terminals that  arranged along the direction that is perpendicular to the first side according to teachings of Kim in order to provide electrical connection to both AF assembly and OIS assembly, and electrical connection to each other through connection members and terminals so arranged, and to advantageously simplify the structure and manufacturing process, see e.g. paragraphs [76-77]).
Regarding claim 4, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the circuit board further 2has a dentate structure to receive the internal electrical connection portion (i.e. as circuit board 17A has dentate i.e. serrated structure to receive connecting parts P, as depicted in Figs. 11-13, paragraphs [69-71]). 
1 Regarding claim 5, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the circuit board and the 2internal electrical connection portion partially overlap when viewed along a direction parallel to the optical axis (i.e. as due to circuit board 17A with dentate/serrated structure receives connecting parts P and overlap in optical axis O direction at least at contacting portions, as depicted in Figs. 11-13, paragraphs [69-71]). 
Regarding claim 6, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) further comprising a 2portion to affix the circuit board (17A) to the internal electrical connection portion (i.e. as 17A is electrically connected at conductive terminals 17C to conductive members P at affixing portion of P see e.g. paragraphs [59, 63, 69-71]).  Although Hu is silent that the portion to affix circuit board to internal electrical connection portion is soldering portion, Hu does teach that conductive members e.g. P2 are welded together to circuit board e.g. 21 with electrical connection element i.e. affixing portion as solder (e.g. conductive members P can be connected with connection element W such as solder so that the bonding strength is improved, see e.g. paragraphs [59, 63, 69-71]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply teaching of Hu of using solder as electrical connection/affixing element to electrically connect internal electrical connection potion i.e. conductive member(s) to conductive terminals of the circuit board (17A) in order so that the bonding strength is improved, (see Hu paragraphs [59, 63, 69-71]).

Regarding claim 8, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the driving portion 2comprises a driving magnetic element (as electromagnetic driving mechanism 14 comprises magnet(s) e.g. M1, and coil C, paragraphs [52, 56-57, 70]), and the driving magnetic element and the external 3electrical connection portion partially overlap when viewed along a direction parallel to the 4optical axis (i.e. as connecting parts P leading to and at E positions overlap at least partially with magnets M1 and/or coil C in optical axis direction, as depicted by Figs. 13, 11 and 7, 5, paragraphs [59-61, 69-71]).  
1 Regarding claim 9, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) further comprising a first flexible 2element and a second flexible element (i.e. as elastic elements 15, 16, paragraphs [52, 56-57, 69-71], see e.g. Figs. 11, 5), wherein the movable portion is movably connected 3to the fixed portion through the first flexible element and the second flexible element (i.e. as holder 13 is movably connected to 12, 11, as depicted in Figs. 11-12, 5-6, paragraphs [52, 56-57, 69-71]).  
1 Regarding claim 10, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the circuit component 2further comprises a driving electrical connection portion (as conductive members P including conductive member(s) P1, paragraphs [59, 69-70]) to electrically connect to the 3second flexible element (i.e. as 16 is electrically connected to inner conducting member(s) P via connector(s) P1, paragraphs [59, 69]).  
1 Regarding claim 11, Hu the Hu-Kim combination teaches the invention as set forth above, and teaches (see Figs. 1-14) that the driving electrical 2connection portion is disposed on the first side (i.e. as at least one P1 connector portion is at the top side of 12, paragraphs [59, 69], Figs. 7, 11).  
1 Regarding claim 12, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the driving electrical 2connection portion is closer to the movable portion than the circuit board (i.e. as at least one P1 connector portion due to its radial position closer to holder 13parts than to circuit board 17A on top side of 12, paragraphs [59, 69], Figs. 11-13, with 5-6).   
1 Regarding claim 13, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the fixed portion (frame 11, cover 18, base 12,  base substrate 22, housing 30, see  Figs. 2, 5, 11, paragraphs [40-43, 52-60, 69-72]) further 2comprises: 3a case, having a top wall and a side wall extending along the optical axis from an 4edge of the top wall (i.e. as frame 11 with top and side wall(s) extending from an edge of the top wall, as depicted in e.g. Figs. 2, 5, 11, paragraphs [40-43, 52-60, 69-73]); and  
5a frame (i.e. base 12 and cover 18, Figs. 2, 11), having a plurality of pillars extending along the optical axis (as 18 and 12 have pillars extending in the optical axis O direction, depicted in e.g. Figs. 2, 5, 11, paragraphs [40-43, 52-60, 69-73]).
Regarding claim 14, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the circuit board (17A) is  disposed between the pillars and the side wall (i.e. as 17A is between sidewall of 11 and pillars of 12,18, as depicted in Figs. 11-12, paragraphs [69-70]), and the pillars, the side wall and the circuit 3board partially overlap when viewed along a direction perpendicular to the optical axis (i.e. as pillars of 12,18, side wall of 11 and the circuit board 17A at least partially overlap as viewed along a direction perpendicular to the optical axis O, see from Figs. 11-12, paragraphs [69-70]).  
1 Regarding claim 16, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the frame has a plurality 2of receiving holes (i.e. as 12,18 have holes, openings in 18 and 12A in 12, as depicted in e.g. Figs. 11-13, 5, paragraphs [53, 71]), and the position-sensing element is disposed in one of the receiving 3holes (i.e. as sensing chip 17B is disposed under hole of 18, see figs. 11, 12, paragraphs [69-71]).  
1 Regarding claim 19, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the base (12, 22) further 2comprises a stop recess to limit the range of motion of the movable portion (i.e. as 12 has a step recess limiting the motion of 11, as depicted in e.g. Figs. 11-12, paragraphs [69-73]).  
1 Regarding claim 20, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the circuit component (conductive members P) 2has a recessed portion (i.e. as lower portions of conductive member(s) P, as depicted in Figs. 11-12), and the recessed portion overlaps the stop recess when viewed along 3a direction parallel to the optical axis (i.e. as lower portions of conductive member(s) P overlap with step recess of 12, as best depicted in Fig. 12), and the recessed portion and the other portion of the circuit component are not on the same plane (i.e. as lower portions of conductive member(s) P are not in the same plate as other portions of conductive member(s) P e.g. leading to and contacting e.g. 17C terminal(s), as best depicted in Fig. 12, 11).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereafter Hu, of record) US 20180031854 A1 in view of Kim US 20200033699 A1 and further in view of Webster et al. (hereafter Webster, of record) US 20060093352 A1.
3Regarding claim 7, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) teaches the invention as set forth above but is silent about further comprising an adhesive 4element to cover the soldering portion. 
However Webster teaches in the same field of invention of digital camera module (see Figs. 1-2, Title, Abstract, paragraphs [01. 7-8, 11-19], including circuit component as bonding wires, substrate with sensor chip, frame and lens in lens barrel, see fig. 2) and further teaches comprising an adhesive 4element to cover the soldering portion (i.e. as adhesive means 26 applied to cover bonding wires 24 and areas where bonding wires 24 connect with the top solder pads 204 and chip solder pads, see paragraphs [16-19], since adhesive means provide protective coating and reinforce connections bonding wires solder pads).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Webster of using adhesive means to cover solder and connections of solder pads and bonding wires to cover solder connecting conductive terminals and conductive members of Hu in order to provide protective coating and reinforce solder connections of bonding wires and solder pads (see Hu, paragraphs [16, 19]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereafter Hu, of record) US 20180031854 A1 in view of Kim US 20200033699 A1 and further in view of Osaka et al. (hereafter Osaka, of record) US 20170235094 A1.
1Regarding claim 15, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) teaches the invention as set forth above but is silent that the pillars 5(pillars of 18 and 12 extending in the optical axis O direction, depicted in e.g. Figs. 2, 5, 11, paragraphs [40-43, 52-60, 69-73]) are closer to 2the movable portion than the position-sensing element.  
However, Osaka teaches in the same field of invention of a lens holder driving device (see Figs. 1-9, Title, Abstract, paragraphs [16-18, 66-76, 94-97, 102]) and further teaches that the pillars are closer to 2the movable portion than the position-sensing element (i.e. as the protruding part of 122 of pillar 122 extending from the base 12 is closer to 342a magnet of the movable portion lens holder 14, than the position sensing assembly hole (Hall) sensor 344 and the 342a sensor magnet, since 344 is set into the hole 122a on 122pillar, as depicted in Fig. 4, see paragraphs [94-97, 102] in order to provide optimally set position of hole sensor with the influence of the magnetic interference included improving the output of the 344 sensor and S/N ratio, see Osaka, paragraph [102]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Osaka of having the position sensor optimally set within the protruding wall part of pillar to the configuration of Hu modifying and slightly embedding the magnetic sensor in the protruding part in order to provide optimally set position of magnetic sensor with the influence of the magnetic interference included and thus improving the output of the 344 sensor and S/N ratio, (see Osaka, paragraph [102]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereafter Hu, of record) US 20180031854 A1 in view of Kim US 20200033699 A1 and further in view of Park et al. (hereafter Park, of record) US 20160209621 A1.
1 Regarding claim 17, the Hu-Kim combination teaches the invention as set forth above, and Hu teaches (see Figs. 1-14) that the circuit board has a 2first surface (i.e. as circuit board 17A having first surface, e.g. one of top , sides or bottom surface, see Figs. 11-12, paragraphs [69-71]), and  3the circuit board and the position-sensing element partially overlap when viewed along a 4direction parallel to the first surface (i.e. as 17B and 17A overlap and are stacked when viewed along a 4direction parallel to one of top , sides or bottom surface, see Figs. 11-12, paragraphs [69-71]).   
But Hu is silent that the first surface has a groove to dispose the position-sensing element.
However Park teaches in the same field of invention of digital camera module (see Figs. 15-18, Title, Abstract, paragraphs [02, 9-19, 199-204, 212, 219-225], including circuit component as bonding wires, substrate with sensor chip, frame and lens in lens barrel, see fig. 2) and further teaches the first surface has a groove to dispose the position-sensing element (i.e. as the surface separate board on lateral holder 2040 with connections to circuit board 2030 having groove, concave accommodation portion 2045 accommodating position detection sensor 2300, paragraphs [2019-220], see Figs. 16, 18), providing that distance between  position detection sensor and the sensing magnet can be minimized, enabling that motions of the movable portion/bobbin can be detected more accurately). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and adapt the lateral side surface i.e. circuit board of Hu according to the design and teachings of Park with groove, concave accommodation portion  accommodating position detection sensor, in order to provide that distance between  position detection sensor and the sensing magnet can be minimized, enabling that motions of the movable portion/bobbin can be detected more accurately (see Park paragraphs [219-220]). Note that as a result of the combination, the limitation that the circuit board (as modified having its first surface with accommodation concave portion as per Park) and the position-sensing element (i.e. in the modified accommodation concave portion) partially overlap when viewed along a 4direction parallel to the first surface (i.e. given that the position-sensing element 17B is in concave accommodating portion of the modified circuit board). 
1 Regarding claim 18, the Hu-Kim-Park combination teaches the invention as set for the above, further teaches the groove has a 2plurality of side surfaces, and the side surfaces are non-parallel to the first surface and faces 3the position-sensing element (i.e. as concave accommodating portion 2045 has side surfaces non-parallel to the lateral side surface of board/circuit board and face the inserted position sensing element 2300 as applied to 17B of Hu, see Figs. 16, 18 of Park, applied to 17A of Hu, Figs. 11-12), and the side surfaces surround the position-sensing element (i.e. as side surface of 2045 surround the position sensing element 2300, as per combination above, applied to 17A with inserted 17B, see Figs. 16, 18 of Park).  


Response to Arguments

Applicant’s arguments filed in the Remarks dated 12/07/2022 with respect to claim 1 and its dependent claims have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant argues on pages 8-9 of the Remarks that the cited prior art of Hu alone or in combination with the cited prior art of Kim does not disclose all amendments of claim 1 in combination with (1) “the external electrical connection portion has a plurality of terminals, and the terminals are arranged along a direction that is perpendicular to the first side”, because Hu does not disclose that the external terminals are arranged along a direction that is perpendicular to the first side (where the circuit board is mounted), while Kim does not disclose large parts of claim 1 as ” a fixed portion, comprising a base and a circuit component, the circuit component is embedded in the base, wherein the circuit component has an external electrical connection portion and an internal electrical connection portion....wherein the internal electrical connection portion has a plurality of terminals, and the terminals are arranged along the first side and connected to the circuit board", and since the combination of Hu and Kim would allegedly compromise connection of terminals E to circuit board 21. The Examinar respectfully disagrees. With respect to claim 1, and due to claim amendments in claim 1 the cited prior art of Hu teaches most of the claim limitations of independent claim 1 and in combination with cited prior art of Kim teaches and renders obvious all limitations of claim 1, as Hu teaches (see Figs. 1-14) 
an optical module, having a first side and a second side (i.e. less driving device 1, as 10, 10’ and 20, having first e.g. top side of 12 of 10, 10’ where sensing circuit board is placed along x direction, and second side e.g. left or right side of 12 next to top side of 12 of 10, 10’ along y direction, see Abstract, paragraphs [06-19, 40-44, 52-60, 69-72], as depicted in e.g. Figs. 2-5, 11-14), comprising: 
a movable portion (holder 13 holding/sustaining a lens paragraphs [06, 40-43, 53-60, 69-72]), holding an optical element with 5an optical axis (holder 13 holding/sustaining a lens having optical axis along z-direction movably connected through elastic elements 15, 16 to frame 11, Figs. 2, 5, 11, paragraphs [56-60, 69-72]); 
a fixed portion (e.g. frame 11 with cover 18 and base 12 of module 10’,10,  and/or  base substrate 21, 22 of 10,10’, housing 30, see  Figs. 2, 5, 11, paragraphs [40-43, 52-60, 69-72]), comprising a base and a circuit component, the circuit component is embedded in the base (e.g. base 12 of module 10’,10, and base circuit board/substrate 21(210), 22(220) of 10,10’, see  Figs. 2, 5, 11, paragraphs [40-43, 52-60, 69-72], and circuit of conductive member(s) P embedded in base 12 connected to first wiring 221 embedded in 210 of 21 connected to external power source, paragraphs [59-60, 70-72, 74, 44-49], and note that second wiring 221 is embedded in 220 of 22 and connected to 211), 
wherein the circuit component has an external electrical connection portion (i.e. as any of connecting parts P leading to and at positions E , paragraphs [71-72, 57-60], as depicted in Figs. 5-7, 11-13, connected to wiring layer 211 and parts 210A, 210B of 21, paragraphs [44-49], Figs. 3-4) and an internal electrical connection portion (i.e. as connecting parts P portion(s) on top side of 12 connected to conductive terminals 17C of the circuit board 17A, paragraphs [70-71], as depicted in Figs. 11-13), and the movable portion is movably connected to the fixed portion (e.g. as holder 13 is movably connected through elastic elements 15, 16 to frame 11, Figs. 2, 5, 11, paragraphs [56-60, 69-72]);
a driving portion (14) configured to drive the 10movable part to move relative to the fixed part (as electromagnetic driving mechanism 14 with magnet(s) e.g. M1, driving the holder 13 with coil C, relative to 12, 11, paragraphs [52, 56-57, 70]); 
a position sensing portion (sensing assembly 17, paragraphs [69-71]), comprising a position-sensing element  (i.e. sensing chip 17 B of sensing assembly 17 at top side of the base 12, as depicted in Figs. 11-13, paragraphs [69-71]), wherein the position-sensing element is configured to sense a position of the movable portion relative to the fixed portion (i.e. s 17B senses the changing magnetic field due to moving  magnet(s) M2 that is/are on movable holder 13 relative to fixed parts 12, 21, paragraphs [69-70]); and  
a circuit board (i.e. circuit board 17A, paragraphs [69-71], see Figs. 11-13), electrically connected to the position-sensing element (i.e. as 17B is electrically connected to 17A, paragraphs [69-71], see Figs. 11-13), wherein the 12position-sensing element is disposed on the circuit board (i.e. as 17B is disposed on 17A, paragraphs [69-71], see Figs. 11-13);  
13wherein the circuit board is disposed on the first side (i.e. as 17A is disposed on top side of 12 with exposed conductive members P along x direction, as depicted in Figs. 11-13, 2-4, see paragraphs [69-72]), and the external electrical 14connection portion is disposed on the second side portion (i.e. connecting parts P leading to and at positions E are on left and/or right side portions of 12, paragraphs [70-72, 57-60], as depicted in Figs. 5-7, 11,13 and the wiring layers 211 and parts 210A, 210B of 21 on left/right side portions in y direction, see paragraphs [44-45], as depicted in Figs. 3-4), 
wherein the second side is perpendicular to the firs side (i.e. since parts P leading to and at positions E are on second i.e. left and/or right side portions of 12 having square/rectangular shape along y direction, which is perpendicular to the top side of 12 with exposed conductive members P and board 17A that are along x direction,  paragraphs [70-72, 57-60], as depicted in Figs. 11,13,5-7,  and also since wiring layers 211 and parts 210A, 210B of 21 on left/right sides of 210 of 21 of 20 along y direction are perpendicular to top side of 20 or 12 along x direction portions, paragraphs [44-45], Figs. 3-4); 
wherein the external electrical connection portion has a plurality of terminals (i.e. as the connecting parts P and 211, and leading to positions E and 211 connecting parts, paragraphs [71-72, 57-60,44-49], as depicted in Figs. 5-7, 11-13); 
wherein the internal electrical connection portion has a plurality of terminals (i.e. as connecting parts P on top side of 12 with plurality of connecting parts that connect to conductive terminals 17C of the circuit board 17A, paragraphs [70-71], as depicted in Figs. 11-13), and the terminals are arranged along the1amd the  first side and connected to the circuit board  (i.e. as connecting parts P with connecting parts are on top side of 12 along the x-direction and are connected to circuit board 17A that is also disposed on top side of 12, as depicted in Figs. 11-13, paragraphs [69-71]).
But Hu is does not show that the terminals are arranged along a direction that is perpendicular to the first side (since e.g. connecting parts E or 211 at left or right side of 12, 21 are not quite perpendicular to first (top) side of 12 with exposed conductive members P and where 17A is disposed in x direction, as depicted in Figs. 11-13, paragraphs [69-72]). 
However, Kim teaches in the same field of invention of a Camera module (see Figs. 1-6, Title, Abstract, 100 having lens unit 200, AF 300 and OIS 400 assemblies, paragraphs [01, 09-17, 26-35, 44-52, 55, 76-77]) and further teaches that the terminals of external electrical connection portion are arranged along a direction that is perpendicular to the first side (i.e. as connection member 470 has terminals on side of 100,400 that is perpendicular to first side which has circuit board FPCB 360 having AF sensing unit and coil 334, see paragraphs [52, 55, 76-77], as depicted in Figs. 2-4, 6, providing electrical connection to both AF assembly 300 and OIS assembly and electrical connection to each other through connection members so arranged, and advantageously simplifying the structure and manufacturing process, see e.g. paragraphs [76-77]). Hence, as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the external electrical connection of Hu with  terminals that  arranged along the direction that is perpendicular to the first side according to teachings of Kim in order to provide electrical connection to both AF assembly and OIS assembly, and electrical connection to each other through connection members and terminals so arranged, and to advantageously simplify the structure and manufacturing process, see e.g. paragraphs [76-77]).
Specifically, Hu teaches the fixed portion e.g. frame 11 with cover 18 and base 12 of module 10’,10,  and/or  base substrate 21, 22 of 10,10’, housing 30, see  Figs. 2, 5, 11, (paragraphs [40-43, 52-60, 69-72]), that comprising a base and a circuit component, the circuit component is embedded in the base, as e.g. base 12 of module 10’,10, and base circuit board/substrate 21(210), 22(220) of 10,10’, see  Figs. 2, 5, 11, (paragraphs [40-43, 52-60, 69-72]), and circuit of conductive member(s) P embedded in base 12 connected to first wiring 221 embedded in 210 of 21 connected to external power source, (paragraphs [59-60, 70-72, 74, 44-49]), and note that second wiring 221 is embedded in 220 of 22 and connected to 211, thus the circuit component is not limited only to conductive members P with internal and external connection portions, but to embedded wirings 211 (and 221) in 210 (21) and 220(22) with connecting portions. Notably, the circuit component has an external electrical connection portion (i.e. as any of connecting parts P leading to and at positions E , paragraphs [71-72, 57-60], as depicted in Figs. 5-7, 11-13, connected to wiring layer 211 and parts 210A, 210B of 21, paragraphs [44-49], Figs. 3-4) and an internal electrical connection portion (i.e. as connecting parts P portion(s) on top side of 12 connected to conductive terminals 17C of the circuit board 17A, paragraphs [70-71], as depicted in Figs. 11-13), and the movable portion is movably connected to the fixed portion (e.g. as holder 13 is movably connected through elastic elements 15, 16 to frame 11, Figs. 2, 5, 11, paragraphs [56-60, 69-72]). As previously noted  Hu is does is silent and not show that the terminals are arranged along a direction that is perpendicular to the first side (since e.g. connecting parts E or 211 at left or right side of 12, 21 are not quite perpendicular to first (top) side of 12 with exposed conductive members P and where 17A is disposed in x direction, as depicted in Figs. 11-13, paragraphs [69-72], and external connectors of 211 connected to external power source are not clearly shown). Hence, Kim was used as Kim teaches in the same field of invention of a Camera module (see Figs. 1-6, Title, Abstract, 100 having lens unit 200, AF 300 and OIS 400 assemblies, paragraphs [01, 09-17, 26-35, 44-52, 55, 76-77]) and further teaches that the terminals of external electrical connection portion are arranged along a direction that is perpendicular to the first side (i.e. as connection member 470 has terminals on side of 100,400 that is perpendicular to first side which has circuit board FPCB 360 having AF sensing unit and coil 334, see paragraphs [52, 55, 76-77], as depicted in Figs. 2-4, 6, providing electrical connection to both AF assembly 300 and OIS assembly and electrical connection to each other through connection members so arranged, and advantageously simplifying the structure and manufacturing process, see e.g. paragraphs [76-77]). Therefore,  as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the external electrical connection of Hu with  terminals that  arranged along the direction that is perpendicular to the first side according to teachings of Kim in order to provide electrical connection to both AF assembly and OIS assembly, and electrical connection to each other through connection members and terminals so arranged, and to advantageously simplify the structure and manufacturing process, see e.g. paragraphs [76-77]). Thus Kim was used to show that external terminals can be arranged along a direction that is perpendicular to the first side, with the clearly stated motivation and benefits. Kim was not used to disclose large portion of claim 1, as argued by Applicant under point (1) above. Hence in response in Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Moreover, the combination places the external connection portions as presented, it does not change the portions E connected to connecting portions of first wiring 211, but provides external portions connectivity (to the e.g. external power source) so that electrical connection to both AF assembly and OIS assembly, and electrical connection to each other through connection members and terminals so arranged, and to advantageously simplify the structure and manufacturing process, as presented above. 
Thus in response to Applicant’s arguments of the unworkability of the combination, due to exact structure of Kim camera module, appear to be based on a literal application of the actual structure of Kim to the actual structure of Hu lens driving device.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references, as set forth above, is a proper combination.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of providing external terminals are arranged along a direction that is perpendicular to the first side and therefore enabling external power source connection to both AF assembly and OIS assembly, and electrical connection to each other through connection members and terminals so arranged, and which advantageously simplifies the structure and manufacturing process. (See also MPEP § 2112.01). It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Thus one of ordinary skill in the art would not look to break electrical connections in the camera module.  Finally, regarding the Hu and Kim references, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
No additional substantial arguments were presented after page 9 of the Remarks. 
	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872